Hi Gary can you makeDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Claims 1, 4-6, 8-19, 22-24, 28, 33, 36, 58, 72, 81, 91, 99, 106, 114, 115, 123 and 126 were previously pending, with claims 1, 8-19, 22-24, 36, 81, 99, 114 and 123 withdrawn from consideration. Applicant cancelled claim 126 and amended claims 4-6, 28, 58, 72, 91, 106 and 115. Claims 4-6, 28, 33, 58, 72, 91, 106 and 115 are under consideration.
Applicant’s claim amendments overcame the following rejections: rejection of claims 4-6, 28, 33, 106 and 115 under 35 U.S.C. 112(b); rejection of claims 4-6, 28, 33, 91, 106 and 115 under 35 U.S.C. 103 over Lowery et al., Naimi et al., Naimi-2 et al., GenBank Accession No. X79341, GenBank Accession No. X87181, GenBank Accession No. NR_103401, GenBank Accession No. CP003583, and Buck et al. and the onbiousness-type double patenting rejection of claims 4-6, 28, 33 and 91 over claims of U.S. Patent No. 9,488,648 in view of Naimi et al., Naimi-2 et al., GenBank Accession No. X79341, GenBank Accession No. X87181, GenBank Accession No. NR_103401, GenBank Accession No. CP003583, and Buck et al.
The reason for withdrawal of the rejection of claims 4-6, 28, 33, 91, 106 and 115 under 35 U.S.C. 103 over Lowery et al., Naimi et al., Naimi-2 et al., GenBank Accession No. X79341, GenBank Accession No. X87181, GenBank Accession No. NR_103401, GenBank Accession No. CP003583, and Buck et al. is that the claim requires multiplex amplification of several bacterial species, including E. coli. The claimed primers for E. coli comprises SEQ ID NO: 59 and 61, based on the yfcL gene of E. coli. No references were found teaching or suggesting using that gene for E. coli detection. As a result, claim 91, which requires a composition comprising all of the primers, is allowable. Further, the previously withdrawn claims 14-16 are allowed, since they are drawn to detection of E. coli using primers with SEQ ID NO: 59 and 61.
The closest prior art reference, Wurpel et al. (PLOS ONE, vol. 8, e52835, pp. 1-11, 2013) teaches characterization of chaperone-usher fimbriae of E. coli, including yfc operon, but do not teach or suggest using any yfc genes to detect E. coli.
All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below. This office action contains new grounds for rejection necessitated by amendment.
Response to Arguments
7.	Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. 
	A) Regarding the rejection of claims 58 and 72 under 35 U.S.C 103 over Lowery, Naimi, Naimi-2, GenBank Accession No. X79341, GenBank Accession No. X87181, GenBank Accession No. NR_103401, GenBank Accession No. CP003583, and Buck et al., Applicant argues the following:
	“The Present Invention
	As was previously discussed, the present claims relate to the T2Bacteria® panel assay, which is the first and currently the only FDA-cleared and CE-marked test to identify sepsis-causing bacteria directly from whole blood without the need for time-consuming blood cultures.
	The present invention is based, at least in part, on Applicant’s discovery and development of a multiplexed panel assay that can rapidly, accurately, and sensitively detect a panel of five important ESKAPE bacterial pathogens (E. faecium, S. aureus, K. pneumoniae, P. aeruginosa, and E. coli) in human whole blood samples without requiring blood culture. The five pathogens detected by the claimed panel are responsible for greater than 50% of bloodstream infections. The limit of detection for each target organism is between 2-11 colony-forming units (CFU)/mL.
	Contrary to the Office’s assertions, the present assay is unexpectedly advantageous in detecting important bloodstream pathogens both more quickly and more accurately than the existing gold standard approach of blood culture.
	As is described in Nguyen et al. Ann. Intern. Med. 170(12):845-852, 2019 (of record), the T2Bacteria® panel prospective multicenter pivotal clinical trial demonstrated a number of important advantages of the claimed approach over conventional blood culture-based approaches. First, use of the T2Bacteria® panel resulted in diagnosis of infections missed by paired blood cultures (127 patients with evidence of infection compared to 39 for paired blood culture). Moreover, the T2Bacteria® panel allowed for faster results when compared to blood culture. In particular, the causative organism was detected more than 2 days earlier using the T2Bacteria® panel compared to blood culture, enabling faster targeting of therapy. Additionally, unlike blood culture, the presence of antibiotics in a patient’s bloodstream does not interfere with the results of the T2Bacteria® panel. And, importantly, the clinical trial data demonstrate that about 40% of infected patients may benefit from a rapid T2Bacteria® result that prompts a change to or initiation of effective therapy.
	As further evidence of the superior results of the claimed approach, Applicant provides herewith a copy of Drevinek et al. MicrobiologyOpen 10:e1210, 2021 (“Drevinek”). This publication describes another clinical study in which the performance of the CE-marked T2Bacteria® panel was compared to simultaneously collected blood cultures from patients having bloodstream infections (BSIs). Drevinek states that “[t]he sensitivity and specificity of the T2Bacteria panel was 94%...and 100%, respectively, with 36.4% (8 of 22) causes of BSI detected only by this method” Drevinek, abstract. Further, “implementation of the T2Bacteria Panel decreased the time to species identification on average by 55 hours.” Drevinek, page 3. Additionally, “9 of 15 patients with positive T2Bacteria Panel results received early-targeted antibiotic therapy and/or modification of antimicrobial treatment based on T2Bacteria Panel findings.” Drevinek, abstract. Based on these unexpectedly favorable results, the authors of Drevinek state that “based on our experience with rapid BSI diagnostics, T2Bacteria Panel represents the most promising currently available diagnostic tool.” Drevinek, page 5, emphasis added.
	Thus, the claimed methods and compositions are unexpectedly useful in rapidly and accurately detecting key bacterial pathogens that cause sepsis, providing an opportunity to improve patient outcomes and quality of care. Moreover, the superior results of the present approach have been validated in multiple clinical studies.
	The Cited Publications Fail to Teach or Suggest the Claimed Approach with any Reasonable Expectation of Success
	First, and as was previously discussed, none of the cited publications teaches or suggests the primer sequences recited in pending claim 4 and the other independent claims. Moreover, none of the cited publications teaches or suggests the probe sequences recited in the dependent claims, e.g., dependent claim 6. Therefore, a skilled artisan would not have arrived at the presently claimed methods or compositions by combining the disclosures of Lowery with Naimi, Naimi-2, Buck, or the GenBank accession numbers cited by the Office.
	Additionally, and with respect to the Office’s statement that “[a]n amplicon created from primers 018 and 021 of [Naimi]...overlap with the claimed amplicon between bp 467792-468125 (over 334 bp, or 96.8% of the claimed amplicon)” and “the primer O21 of [Naimi] overlaps with the instant primer with SEQ ID NO: 4...(17 bp out of 28 bp)” (Office Action, pages 8-9), Applicant notes that primers 018 and O21 are included in a table with twenty other primers (see Table 1}. Moreover, there is no teaching in Naimi that the specific primer pair combination of primers 018 and O21 was ever tested, much less that it could be used successfully. Instead, Naimi states that “oligonucleotides O-20 and O-21 (primer combination 2)...were used to amplify the ITS2 region.” Naimi, page 14, left column. Further, Naimi provides no suggestion to utilize a primer pair that includes a forward primer comprising SEQ ID NO: 3 and a reverse primer comprising SEQ ID NO: 4, as recited in the present claims. Therefore, based on Naimi, a person of ordinary skill in the art would not have had a reasonable expectation of success that the primer pair of SEQ ID NO: 3 and SEQ ID NO: 4 could be used successfully, much less in the context of a multiplexed assay that also detects S. aureus, K. pneumoniae, P. aeruginosa, and E. coli, as presently claimed.
	Moreover, with respect to the Office’s assertion that Buck teaches “evidence of the equivalence of primers,” Applicant reiterates that Buck states that “[t]he plasmid template was preselected to contain a test sequence lacking obstacles to sequence extension.” Buck, page 530, middle column. Thus, not only was Buck’s amplification performed in the context of singleplex amplification reactions using purified reagents, but further, Buck’s target was preselected as being amenable to amplification. Thus, and contrary to the Office’s conclusion, Buck would not have provided a person of ordinary skill in the art with any reasonable expectation of success in practicing the claimed multiplex methods.
	Finally, and as is summarized above, the present claims provide unexpected advantages in terms of rapid and accurate detection of key bacterial pathogens that cause sepsis, providing an opportunity to improve patient outcomes and quality of care. These advantages have been demonstrated in multiple trials with human patients. Moreover, given that the present claims are focused on multiplexed approaches, the surprising results are commensurate in scope with the claims. These unexpected advantages underscore the non-obviousness of the claimed approach and compel withdrawal of this rejection.
	In view of the above, the present claims are non-obvious over the combination of publications cited by the Office. Applicant respectfully requests withdrawal of this rejection.”
	Response
	First, Applicant did not provide a reference of Nguyen et al. or Drevinek et al. Further, the fact that the claimed method may provide better result than a blood culture, as argued by Applicant, does not mean that the claimed primers are the only sequences that provide such results, since Applicant did not show that the specific primers claimed provided better results than primers cited in the art.
The composition of claim 58 does not require primers for the amplification of all of the bacteria, but only probes sets for any one of the bacteria. Applicant did not show that probe sets selected from different regions of the ITS2 of E. faecium provided differing results in terms of the detection specificity or sensitivity. In other words, Applicant did not show that using the methodology of Lowery et al., which is the same methodology claimed in claim 4, resulted in unexpected results for the particular SEQ ID NOs claimed.
Claim 72 as amended does not require a multiplex amplification of all of the bacteria, since the method requires “…using one or more primer pairs selected from the following…”. Therefore, the lysate of claim 72 is required to contain a single amplicon of E. faecium, for example. The production of the lysate with amplified fragments of different bacteria is not the same as performing the full method as recited in claim 4, since the detection step is not performed, and Applicant argues unexpected results based on performing the full method steps. Finally, as stated above for claim 58, Applicant did not show that choosing a different primer set for detection of E. faecium would have resulted in altered sensitivity or specificity of detection.
As stated in the rejection:
“To summarize, an amplicon created by SEQ ID NO 3 and 4 of the instant claims would span bp 467792-468136 (345 bp) of CP003583. An amplicon created from primers O18 and O21 of Naimi et al. would span bp 467728-468125 (398 bp) of CP003583 and overlap with the claimed amplicon between bp 467792-468125 (over 334 bp, or 96.8% of the claimed amplicon). Further, the primer O21 of Naimi et al. overlaps with the instant primer with SEQ ID NO: 4 between bp 468109-468125 (17 bp out of 28 bp).”(emphasis added)
Therefore, since the primers of Naimi et al. span exactly the same region as the instantly claimed primers, there is a very reasonable expectation of success of amplification of the same region in the method of Lowery et al. Lowery et al. stated the following ([0347]):
“[0347] The terms "amplification" or "amplify" or derivatives thereof as used herein mean one or more methods known in the art for copying a target or template nucleic acid, thereby increasing the number of copies of a selected nucleic acid sequence. Amplification may be exponential or linear. A target or template nucleic acid may be either DNA or RNA. The sequences amplified in this manner form an "amplified region" or "amplicon." Primer probes can be readily designed by those skilled in the art to target a specific template nucleic acid sequence. In certain preferred embodiments, resulting amplicons are short to allow for rapid cycling and generation of copies. The size of the amplicon can vary as needed to provide the ability to discriminate target nucleic acids from non-target nucleic acids. For example, amplicons can be less than about 1,000 nucleotides in length. Desirably the amplicons are from 100 to 500 nucleotides in length (e.g., 100 to 200, 150 to 250, 300 to 400, 350 to 450, or 400 to 500 nucleotides in length).”(emphasis added)
	This statement reflects state of the art of primer design at the filing date of Lowery et al. of October 2011, when primer design was routine in the art.
	Finally, for Applicant’s arguments regarding amplification with primers taught by Naimi et al. to be persuasive, Applicant would need to show that amplification of samples with primers of Naimi et al. did not produce amplicons, or that such amplicons did not result in the specific and sensitive detection of E. faecium.
The rejection is maintained.
B) Regarding the obviousness-type double patenting rejection of claims 4-6, 28, 33 and 91 over claims of U.S. Patent No. 9,488,648 in view of Naimi et al., Naimi-2 et al., GenBank Accession No. X79341, GenBank Accession No. X87181, GenBank Accession No. NR_103401, GenBank Accession No. CP003583, and Buck et al., Applicant argues the following:
“First, and as is acknowledged by the Office, the claims of the ‘648 Patent do not recite the primer or probe sequences recited in the present claims. Moreover, none of the other cited publications teaches or suggests these primer or probe sequences, as is discussed above with respect to the § 103 rejection. Therefore, even if a person of ordinary skill in the art combined the claims of the ‘648 Patent with the other cited publications, it would not result in the claimed methods or compositions.
Further, and as is discussed above, none of Naimi, Naimi-2, Buck, or the GenBank sequences would have provided a person of ordinary skill in the art with any reasonable expectation of success in practicing the claimed methods.
Finally, and as is also discussed above, the present claims provide unexpected advantages in terms of rapidly and accurately detecting key bacterial pathogens that cause sepsis, providing an opportunity to improve patient outcomes and quality of care, as confirmed by the post-filing data of Nguyen and Drevinek.
In view of the above, the present claims are patentably distinct over claims 1, 3, 5, 6,9, and 11-13 the ‘648 Patent in view of Naimi, Naimi-2, GenBank Accession No. X79341, GenBank Accession No. X87181, GenBank Accession No. NR_103401, GenBank Accession No. CP003583, and Buck. This rejection should be withdrawn.”
Response
Applicant’s arguments regarding expectation of success and unexpected advantages were addressed above. The rejection is maintained for claim 58 and 72.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 4-6, 28, 33, 106 and 115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 4 as amended is drawn to a method for detecting the presence of an Enterococcus faecium (E. faecium) cell, a Klebsiella pneumoniae (K. pneumoniae) cell, a Pseudomonas aeruginosa (P. aeruginosa) cell, an Escherichia coli (E. coli) cell, and/or a Staphylococcus aureus (S. aureus) cell in a liquid sample, the method comprising:
	(a) lysing the cells in a liquid sample to form a lysate;
	(b) in a multiplexed assay capable of detecting Enterococcus faecium, Klebsiella pneumoniae, Pseudomonas aeruginosa, Escherichia coli, and S. aureus:
(i) amplifying an E. faecium Enterococcus target nucleic acid in the lysate in the presence of a forward primer comprising the oligonucleotide sequence: 5'-GGT AGC TAT GTA GGG AAG GGA TAA ACG CTG A-3' (SEQ ID NO: 3) and a reverse primer comprising the oligonucleotide sequence: 5'-GCG CTA AGG AGC TTA ACT TCT GTG TTC G-3' (SEQ ID NO: 4) to form an amplified lysate comprising an E. faecium amplicon,
(ii) amplifying a K. pneumoniae target nucleic acid in the lysate in the presence of a forward primer comprising the oligonucleotide sequence: 5'-GAC GGT TGT CCC GGT TTA AGC A-3' (SEQ ID NO: 5) and a reverse primer comprising the oligonucleotide sequence: 5'-GCT GGT ATC TTC GAC TGG TCT-3' (SEQ ID NO: 6) to form an amplified lysate comprising a K. pneumoniae amplicon,
(iii) amplifying a P. aeruginosa target nucleic acid in the lysate in the presence of a forward primer comprising the oligonucleotide sequence 5'-AGG CTG GGT GTG TAA GCG TTG T-3' (SEQ ID NO: 7) and a reverse primer comprising the oligonucleotide sequence 5'-CAA GCA ATT CGG TTG GAT ATC CGT T-3' (SEQ ID NO: 8) to form an amplified lysate comprising a P. aeruginosa amplicon,
(iv) amplifying an E. coli target nucleic acid in the lysate in the presence of a forward primer comprising the oligonucleotide sequence: 5'-GCA TTA ATC GAC GGT ATG GTT GAC C-3' (SEQ ID NO: 59) and a reverse primer comprising the oligonucleotide sequence: 5'-CCT GCT GAA ACA GGT TTT CCC ACA TA-3' (SEQ ID NO: 61) to form an amplified lysate comprising an E. cofi amplicon, and/or
(v} amplifying an S. aureus target nucleic acid in the lysate in the presence of a first primer pair or a second primer pair to form an amplified lysate comprising an S. aureus amplicon, wherein the first primer pair comprises a forward primer comprising the oligonucleotide sequence: 5'-GGT AAT GAA TTA CCT /i6diPr/TC TCT GCT GGTTTC TTC TT-3' (SEQ ID NO: 9) and a reverse primer comprising the oligonucleotide sequence: 5'-ACC AGC ATC TTC /i6diPr/GC ATC TTC TGT AAA-3' (SEQ ID NO: 10), and the second primer pair comprises a forward primer comprising the oligonucleotide sequence: 5'-GAA GTT ATG TTT /i6diPr/CT ATT CGA ATC GTG GTC CAGT-3' (SEQ ID NO: 11) and a reverse primer comprising the oligonucleotide sequence: 5'-GTT GTA AAG CCA TGA TGC TCG TAA CCA-3' (SEQ ID NO: 12);
(c) following step (b), adding magnetic particles to the amplified lysate to form a mixture, wherein the magnetic particles comprise binding moieties on their surface, the binding moieties operative to alter aggregation of the magnetic particles in the presence of the E. faecium amplicon, the K. pneumoniae amplicon, the P. aeruginosa amplicon, the E. coli amplicon, and/or the S. aureus amplicon;
(d) providing the mixture in a detection tube within a device, the device comprising a support defining a well for holding the detection tube comprising the mixture, and having an RF coil configured to detect a signal produced by exposing the mixture to a bias magnetic field created using one or more magnets and an RF pulse sequence;
(e} exposing the mixture to a bias magnetic field and an RF pulse sequence;
(f) following step (e), measuring the signal from the detection tube; and
(g) on the basis of the result of step (f}, determining whether an E. faecium Enterococcus species, a K. pneumoniae cell, a P. aeruginosa cell, an E. coli cell, and/or a S. aureus cell was present in the liquid sample.
Applicant did not describe any method in which the amplicons from the different bacterial species obtained by the multiplex amplification of step (b) were simultaneously detected and quantified in stepc (c)-(g). Specifically, the claimed method relies on amplicon-induced aggregation of magnetic particles bound to species-specific probes and detection of the aggregates. However, this detection would be inoperable in the scenario where probe-bound magnetic particles for all of the species were added to the amplified mixture, since this would have resulted in aggregation of all species-specific probes, therefore it would not be possible to determine which of the species were present in the amplified solution. 
In fact, the only detection method described by Applicant involves separate hybridizations of a multiplex amplification mixture with probes specific for eah species, as described in Example 3:
“Hybridization Induced Agglomeration Assays 
Fifteen microliters of the resulting amplification reaction was aliquoted into 0.2 mL thin walled PCR tubes and incubated within a sodium phosphate hybridization buffer (4.times.SSPE) with pairs of oligonucleotide derivatized nanoparticles at a final iron concentration of 0.2 mM iron per reaction. Hybridization reactions were incubated for 3 minutes at 95.degree °C followed by 30 minutes incubation at 60 °C within a shaking incubator set at an agitation speed of 1000 rpm (Vortemp, LabNet International). Hybridized samples are then placed in a 37 °C heating block to equilibrate the temperature to that of the MR reader for 3 minutes. Each sample is then subjected to a 5 second vortexing step (3000 rpm) and inserted into the MR reader for T2 measurement. Table 5 shows the nucleic acid sequences of the amplicon-specific portions of the probes used for detection of the indicated species.”
In conclusion, Applicant was not in possession of the invention as claimed, and claim 4 as amended introduces new matter into the disclosure.
Maintained Rejections
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 58 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al. (US 2013/0260367 A1; published October 2013; cited in the IDS; previously cited), Naimi et al. (System. Appl. Microbiol., vol. 22, pp. 9-21, 1999; previously cited), Naimi-2 et al. (Microbiol., vol. 143, pp. 823-833, 1997; previously cited), GenBank Accession No. X79341 (January 2001; previously cited), GenBank Accession No. X87181 (July 1997; previously cited), GenBank Accession No. NR_103401 (February 2015; previously cited), GenBank Accession No. CP003583 (June 2015; previously cited) and Buck et al. (Biotechniques, vol. 27, pp. 528-536, 1999; cited in the IDS; previously cited).
A) Regarding claim 58, Lowery et al. teach a composition comprising:
(a2) a liquid sample, wherein the liquid sample ([0008])
(i) is suspected of containing an Enterococcus target nucleic acid, ([0008]; [0266]-[0267]), or 
(ii) contains an E. faecium amplicon generated by amplifying the E. faecium target nucleic acid; and 
(b) within the liquid sample, from 1x 106 to 1x 1013 magnetic particles per milliliter of the liquid sample, the magnetic particles having a mean diameter of from 700 nm to 950 nm, a T2 relaxivity per particle of from 1 x 104 to 1 x 1012 mM-1s-1, wherein the magnetic particles comprise a first population of magnetic particles conjugated to a first nucleic acid probe and a second population of magnetic particles conjugated to a second nucleic acid probe, optionally wherein the Enterococcus target nucleic acid is an Enterococcus faecium target nucleic acid ([0008]; [0266]-[0267]).
Regarding claim 72, Lowery et al. teach an amplified lysate solution produced by a method for amplifying a target nucleic acid in a whole blood sample, the method comprising: 
(a) providing a first sample produced by lysing the red blood cells in a whole blood sample suspected of containing one or more bacterial cells from a subject, centrifuging the first sample to form a supernatant and a pellet, discarding some or all of the supernatant, and resuspending the pellet ([0008]); 
(b) lysing remaining cells in the pellet to form a lysate comprising both subject cell nucleic acid and bacterial nucleic acid ([0008]); and 
(c) providing the lysate of step (b) in a detection tube and amplifying a target bacterial nucleic acid therein to form an amplified lysate solution using one or more primer pairs ([0008]).
	B) Lowery et al. do not teach primers for amplification of E. facium with SEQ ID NO: 3 and 4 or probes for detection of E. faecium with SEQ ID NO: 111 and 112.
	C) Regarding claims 58 and 72, Naimi et al. and Naimi-2 et al. teach sequence determination of 16S-23S rRNA and 23S-5S rRNA intergenic regions (ITS1 and ITS2, respectively) of Enterococci by sequencing. Specifically, Naimi et al. teach a set or primers for amplification of the different fragments between 16S-23S and between 23S and 5S rRNA (Table 1). Naimi et al. teach that using the intergenic regions permits species-specific identification of E. faecium (page 10, third paragraph; page 18, second paragraph). Naimi-2 et al. teaches sequences if ITS1 and ITS2 regions specific for several Enterococcus species, including E. faecium (Table 1).
	A sequence search for SEQ ID NO: 3 indicated that SEQ ID NO: 3 is identical to a region of E. faecium 23S rRNA (GenBank Accession No. X79341):
LOCUS       X79341                  2909 bp    DNA     linear   BCT 27-JAN-2001
DEFINITION  E.faecium 23S rRNA gene.
ACCESSION   X79341
VERSION     X79341.1
KEYWORDS    23S ribosomal RNA; 23S rRNA gene.
SOURCE      Enterococcus faecium
  ORGANISM  Enterococcus faecium
            Bacteria; Firmicutes; Bacilli; Lactobacillales; Enterococcaceae;
            Enterococcus.
REFERENCE   1
  AUTHORS   Naimi,A., Beck,G., Monique,M., Lefebvre,G. and Branlanti,C.
  TITLE     Determination of the nucleotide sequence of the 23S ribosomal RNA
            and flanking spacers of an Enterococcus faecium strain, reveals
            insertion-deletion events in the ribosomal spacer 1 of enterococci
  JOURNAL   Syst. Appl. Microbiol. 22 (1), 9-21 (1999)
   PUBMED   10188274
REFERENCE   2  (bases 1 to 2909)
  AUTHORS   Branlant,C.
  TITLE     Direct Submission
  JOURNAL   Submitted (19-MAY-1994) C. Branlant, University of Nancy I, Lab
            d'Enzymologie et Genie Genetique, Bd des Aiguillettes, BP 239
            Faculte des Sciences, 54506 Vandoeuvre les Nancy Cedex, FRANCE
FEATURES             Location/Qualifiers
     source          1..2909
                     /organism="Enterococcus faecium"
                     /mol_type="genomic DNA"
                     /strain="EF27"
                     /db_xref="taxon:1352"
     gene            1..2909
                     /gene="23S rRNA"
     rRNA            1..2909
                     /gene="23S rRNA"

  Query Match             100.0%;  Score 31;  DB 109;  Length 2909;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTAGCTATGTAGGGAAGGGATAAACGCTGA 31
              |||||||||||||||||||||||||||||||
Db       2731 GGTAGCTATGTAGGGAAGGGATAAACGCTGA 2761

	BLAST and in-house sequence search indicated that SEQ ID NO: 4 is identical to some sequences of 5S rRNA. This indicates that probes with SEQ ID NO: 111 and 112 would hybridize with the 23S-5S spacer. Naimi-2 et al. teach a sequence for ITS2 of E. faecium with GenBank Accession No. X87181. Alignments of SEQ ID NO: 111 and 112 with X87181 are provided below (and attached with the BLAST sequence alignments to this office action).
SEQ ID NO: 111

    PNG
    media_image1.png
    191
    571
    media_image1.png
    Greyscale

SEQ ID NO: 112

    PNG
    media_image2.png
    175
    558
    media_image2.png
    Greyscale

To enable better comparison of art-suggested sequences and instantly claimed SEQ ID NOs, GenBank sequences with Accession No. X79341 (23S rRNA of E. faecium), X87181 (23S-5S intergenic spacer foe E. faecium and NR_103401 (5S rRNA sequence of E. faecium) were mapped to the sequence of E. faecium whole genome with GenBank Accession No. CP003583 (see BLAST alignments provided; reproducing these alignments would be too lengthy). In summary, E. faecium comprises six rRNA operons. The locations of 23S rRNA sequences as mapped onto the CP003583 sequence are as follows (please see attached BLAST alignments): bp 465061-467790, 992706-995616, 2146299-2149210, 2417715-2420625, 2513353-2514263 and 2675076-2677986. 
	The 23S-5S intergenic region mapped to the following positions on the CP003583 sequence (please see attached BLAST alignments): 467977 to 468068, 995623 to 995714, 2146201 to 2146292, 2417617 to 2417708, 2511255 to 2511346 and 2674978 to 2675069.
	The 5S rRNA mapped to the following regions of the CP003583 sequence (please see attached BLAST alignments): 468071 to 468184, 995717 to 995831, 2146084 to 2146198, 2417501 to 2417614, 2511138 to 2511252 and 2674861 to 2674975.
For the sake of brevity, alignments of all sequences will be presented with the 465061-468184 region of CP003583.
SEQ ID NO: 3

    PNG
    media_image3.png
    188
    565
    media_image3.png
    Greyscale

SEQ ID NO: 4

    PNG
    media_image4.png
    144
    558
    media_image4.png
    Greyscale

SEQ ID NO: 111

    PNG
    media_image5.png
    149
    556
    media_image5.png
    Greyscale

SEQ ID NO: 112

    PNG
    media_image6.png
    178
    572
    media_image6.png
    Greyscale

Naimi et al. O18 (Table 1, 23S)

    PNG
    media_image7.png
    184
    583
    media_image7.png
    Greyscale

Naimi et al. O19 (Table 1, 23S)

    PNG
    media_image8.png
    194
    571
    media_image8.png
    Greyscale

Naimi et al. O21 (Table 1, 5S)

    PNG
    media_image9.png
    155
    547
    media_image9.png
    Greyscale

To summarize, an amplicon created by SEQ ID NO 3 and 4 of the instant claims would span bp 467792-468136 (345 bp) of CP003583. An amplicon created from primers O18 and O21 of Naimi et al. would span bp 467728-468125 (398 bp) of CP003583 and overlap with the claimed amplicon between bp 467792-468125 (over 334 bp, or 96.8% of the claimed amplicon). Further, the primer O21 of Naimi et al. overlaps with the instant primer with SEQ ID NO: 4 between bp 468109-468125 (17 bp out of 28 bp).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the primers for amplifying the ITS2 intergenic region and the specificity of the ITS2 for detection of E. faecium species as suggested by Naimi et al. and Naimi-2 et al. in the method of E. faecium detection of Lowery et al. The motivation to do so is provided by Naimi et al. (page 9, second paragraph):
“Species identification is a difficult task for enterococci. It is usually determined phenotypically by using characteristics such as mobility, pigment production and carbohydrate
utilisation (FACKLAM and COLLINS, 1989; TEIXEIRA et al., 1995). However, due to phenotypic and biochemical similarities between many enterococcal species, identification by these approaches turned to be uncertain and misidentifcation of E. faecium, E. durans and E. gallinarum strains have been reported (DONABEDIAN et al., 1995; JENSEN, 1996; SINGER et a!., 1996).”
	As evidenced by the BLAST search performed with the GenBank Accession No. X87181 (attached), this sequence is specific for E. faecium. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the ITS intergenic region specific for E. faecium in order to achieve specific detection of the bacterium.
	Further, as evidenced by Buck et al., selection of primers using known sequences is obvious. In In Re Deuel 34 USPQ 2d 1210 (Fed. Cir. 1995), the Court of Appeals for the Federal Circuit determined that the existence of a general method of identifying a specific DNA does not make the specific DNA obvious.  Regarding structural or functional homologs, however, the Court stated,
"Normally, a prima facie case of obviousness is based upon structural similiarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties (see page 9, paragraph 4 of attached ref)."
Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of E. faecium, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.

Buck et al. expressly provides evidence of the equivalence of primers.  Specifically, Buck et al. invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck et al. also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck et al. tested each of the primers selected by the methods of the different labs, Buck et al. found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck et al. expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck et al. provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 58 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9 and 11-13 of U.S. Patent No. 9,488,648 in view of Naimi et al. (System. Appl. Microbiol., vol. 22, pp. 9-21, 1999; previously cited), Naimi-2 et al. (Microbiol., vol. 143, pp. 823-833, 1997; previously cited), GenBank Accession No. X79341 (January 2001; previously cited), GenBank Accession No. X87181 (July 1997; previously cited), GenBank Accession No. NR_103401 (February 2015; previously cited), GenBank Accession No. CP003583 (June 2015; previously cited) and Buck et al. (Biotechniques, vol. 27, pp. 528-536, 1999; cited in the IDS; previously cited).
A) The instant claim 58 is drawn to a composition comprising:
(a1) a liquid sample, wherein the liquid sample
(i) is suspected of containing an E. faecium target nucleic acid, or 
(ii) contains an E. faecium amplicon generated by amplifying the E. faecium target nucleic acid; and 
(b1) within the liquid sample, from 1x 106 to 1x 1013 magnetic particles per milliliter of the liquid sample, the magnetic particles having a mean diameter of from 700 nm to 950 nm, a T2 relaxivity per particle of from 1 x 104 to 1 x 1012 mM-1s-1, wherein the magnetic particles comprise a first population of magnetic particles conjugated to a first nucleic acid probe comprising the oligonucleotide sequence of SEQ ID NO: 111 and a second population of magnetic particles conjugated to a second nucleic acid probe comprising SEQ ID NO: 112.
Instant claim 72 is drawn to an amplified lysate solution produced by a method for amplifying a target nucleic acid in a whole blood sample, the method comprising: 
(a) providing a first sample produced by lysing the red blood cells in a whole blood sample suspected of containing one or more bacterial cells from a subject, centrifuging the first sample to form a supernatant and a pellet, discarding some or all of the supernatant, optionaly washing the pellet, and resuspending the pellet; 
(b) lysing remaining cells in the pellet to form a lysate comprising both subject cell nucleic acid and bacterial nucleic acid; and 
(c) providing the lysate of step (b) in a detection tube and amplifying a target bacterial nucleic acid therein in a multiplexed assay capable of detecting Enterococcus faecium, Klebsiella pneumoniae, Pseudomonas aeruginosa, Escherichia coli and S. aureus to form an amplified lysate solution using one or more primer pairs, selected from the following:
(i) a primer pair for amplification of an E. faecium target nucleic acid comprising a forward primer comprising the oligonucleotide sequence: 5'-GGT AGC TAT GTA GGG AAG GGA TAA ACG CTG A-3' (SEQ ID NO: 3) and a reverse primer comprising the oligonucleotide sequence: 5'-GCG CTA AGG AGC TTA ACT TCT GTG TTC G-3' (SEQ ID NO: 4).
B) Claim 1 of the ‘648 patent is drawn to a method for detecting the presence of a bacterium in a whole blood sample, the method comprising: 
(a) providing an extract produced by lysing the red blood cells in a whole blood sample from a subject, centrifuging the sample to form a supernatant and a pellet, discarding some or all of the supernatant, and resuspending the pellet to form an extract, optionally washing the pellet prior to resuspending the pellet and optionally repeating the centrifuging, discarding, and resuspending steps; 
(b) lysing cells in the extract to form a lysate; 
(c) amplifying a bacterial target nucleic acid in the lysate to form an amplified lysate solution; 
(d) following step (c), adding to the amplified lysate solution from 1 x 106 to 1 x 1013 magnetic particles per milliliter of the amplified lysate solution to form a mixture, wherein the magnetic particles have a mean diameter of from 700 nm to 950 nm and binding moieties on their surface, the binding moieties operative to alter aggregation of the magnetic particles in the presence of a target nucleic acid or a multivalent binding agent, wherein said magnetic particles have a T2 relaxivity per particle of from 1 x 109 to 1 x 1012 mM-1s-1; 
(e) providing the mixture in a detection tube within a device, the device comprising a support defining a well for holding the detection tube comprising the magnetic particles and the target nucleic acid, and having an RF coil disposed about the well, the RF coil configured to detect a signal produced by exposing the mixture to a bias magnetic field created using one or more magnets and an RF pulse sequence; 
(f) exposing the mixture to a bias magnetic field and an RF pulse sequence; 
(g) following step (f), measuring the signal from the detection tube; 
(h) on the basis of the result of step (g), detecting the target nucleic acid, wherein step (g) is carried out without any prior purification of the amplified lysate solution; and 
(i) on the basis of the result of step (h), determining whether the bacterium was present in the sample.
Claim 3 is drawn to the method of claim 1, wherein the magnetic particles are substantially monodisperse; claim 5 is drawn to the method of claim 1, wherein the amplifying of step (c) comprises amplifying a nucleic acid to be detected in the presence of a forward primer and a reverse primer, each of which is universal to multiple bacteria to form a solution comprising a bacterial amplicon; and said magnetic particles of step (d) have a first probe and a second probe conjugated to their surface, the first probe operative to bind to a first segment of the target nucleic acid and the second probe operative to bind to a second segment of the target nucleic acid, wherein the magnetic particles form aggregates in the presence of the target nucleic acid. Claim 6 is drawn to the method of claim 1, wherein steps (a) through (i) are completed within 3 h.
Claim 9 is drawn to the method of claim 1, wherein said magnetic particles comprise a first population having a first binding moiety on their surface and a second population having a second binding moiety on their surface, and said multivalent binding agent comprises a first probe and a second probe, the first probe operative to bind to said first binding moiety and the bacterial amplicon, the second probe operative to bind to a second binding moiety and the bacterial amplicon, and the binding moieties and multivalent binding agent operative to alter an aggregation of the magnetic particles in the presence of the bacterial amplicon.
Claim 11 is drawn to the method of claim 1, wherein said magnetic particles have a mean particle diameter between 700 and 900 nm. Claim 12 is drawn to the method of claim 11, wherein said magnetic particles have a mean particle diameter of between 700 and 850 nm. 
Claim 13 is drawn to the method of claim 1, wherein the target nucleic acid is derived from a bacterium selected from Acinetobacter sp., Bacteroides fragilis, Burkholderia cepacia, Campylobacter jejuni/coli, Clostridium pefringens, coagulase-negative Staphylococcus sp., Enterobacter aeraogenes, Enterobacter cloacae, Enterobacteriaceae, Enterococcus faecalis, Enterococcus faecium, Escherichia coli, Haemophilus influenzae, Kingella kingae, Klebsiella oxytoca, Klebsiella pneumoniae, Listeria monocytogenes, Methicillin-resistant Staphylococcus aureus (MRSA), Morganella morganii, Neisseria meningitidis, non-meningitidis Neisseria sp., Prevotella buccae, Prevotella intermedia, Prevotella melaninogenica, Propionibacterium acnes, Proteus mirabilis, Proteus vulgaris, Pseudomonas aeruginosa, Salmonella enterica, Serratia marcescens, Staphylococcus aureus, Staphylococcus haemolyticus, Stenotrophomonas maltophilia, Staphylococcus saprophyticus, Streptococcus agalactie, Streptococcus bovis, Streptococcus dysgalactiae, Streptococcus mitis, Streptococcus mutans, Streptococcus pneumoniae, Streptococcus pyogenes, and Streptococcus sanguinis.
Therefore, a composition of claim 58 and a lysate of claim 72 are inherently taught by the claims of the ‘648 patent, without the specific primer and probe sequences.
C) Regarding claims 58 and 72, Naimi et al. and Naimi-2 et al. teach sequence determination of 16S-23S rRNA and 23S-5S rRNA intergenic regions (ITS1 and ITS2, respectively) of Enterococci by sequencing. Specifically, Naimi et al. teach a set or primers for amplification of the different fragments between 16S-23S and between 23S and 5S rRNA (Table 1). Naimi et al. teach that using the intergenic regions permits species-specific identification of E. faecium (page 10, third paragraph; page 18, second paragraph). Naimi-2 et al. teaches sequences if ITS1 and ITS2 regions specific for several Enterococcus species, including E. faecium (Table 1).
	An in-house sequence search for SEQ ID NO: 3 indicated that SEQ ID NO: 3 is identical to a region of E. faecium 23S rRNA (GenBank Accession No. X79341):
LOCUS       X79341                  2909 bp    DNA     linear   BCT 27-JAN-2001
DEFINITION  E.faecium 23S rRNA gene.
ACCESSION   X79341
VERSION     X79341.1
KEYWORDS    23S ribosomal RNA; 23S rRNA gene.
SOURCE      Enterococcus faecium
  ORGANISM  Enterococcus faecium
            Bacteria; Firmicutes; Bacilli; Lactobacillales; Enterococcaceae;
            Enterococcus.
REFERENCE   1
  AUTHORS   Naimi,A., Beck,G., Monique,M., Lefebvre,G. and Branlanti,C.
  TITLE     Determination of the nucleotide sequence of the 23S ribosomal RNA
            and flanking spacers of an Enterococcus faecium strain, reveals
            insertion-deletion events in the ribosomal spacer 1 of enterococci
  JOURNAL   Syst. Appl. Microbiol. 22 (1), 9-21 (1999)
   PUBMED   10188274
REFERENCE   2  (bases 1 to 2909)
  AUTHORS   Branlant,C.
  TITLE     Direct Submission
  JOURNAL   Submitted (19-MAY-1994) C. Branlant, University of Nancy I, Lab
            d'Enzymologie et Genie Genetique, Bd des Aiguillettes, BP 239
            Faculte des Sciences, 54506 Vandoeuvre les Nancy Cedex, FRANCE
FEATURES             Location/Qualifiers
     source          1..2909
                     /organism="Enterococcus faecium"
                     /mol_type="genomic DNA"
                     /strain="EF27"
                     /db_xref="taxon:1352"
     gene            1..2909
                     /gene="23S rRNA"
     rRNA            1..2909
                     /gene="23S rRNA"

  Query Match             100.0%;  Score 31;  DB 109;  Length 2909;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTAGCTATGTAGGGAAGGGATAAACGCTGA 31
              |||||||||||||||||||||||||||||||
Db       2731 GGTAGCTATGTAGGGAAGGGATAAACGCTGA 2761

	BLAST and in-house sequence search indicated that SEQ ID NO: 4 is identical to some sequences of 5S rRNA. This indicates that probes with SEQ ID NO: 111 and 112 would hybridize with the 23S-5S spacer. Naimi et al. teach a sequence for ITS2 of E. faecium with GenBank Accession No. X87181. Alignments of SEQ ID NO: 111 and 112 with X87181 are provided below (and attached with the BLAST sequence alignments to this office action).
SEQ ID NO: 111

    PNG
    media_image1.png
    191
    571
    media_image1.png
    Greyscale

SEQ ID NO: 112

    PNG
    media_image2.png
    175
    558
    media_image2.png
    Greyscale

To enable better comparison of art-suggested sequences and instantly claimed SEQ ID NOs, GenBank sequences with Accession No. X79341 (23S rRNA of E. faecium), X87181 (23S-5S intergenic spacer for E. faecium) and NR_103401 (5S rRNA sequence of E. faecium) were mapped to the whole genome sequence of E. faecium with GenBank Accession No. CP003583 (see BLAST alignments provided; reproducing these alignments would be too lengthy). In summary, E. faecium comprises six rRNA operons. The locations of 23S rRNA sequences as mapped onto the CP003583 sequence are as follows (please see attached BLAST alignments): bp 465061-467790, 992706-995616, 2146299-2149210, 2417715-2420625, 2513353-2514263 and 2675076-2677986. 
	The 23S-5S intergenic region mapped to the following positions on the CP003583 sequence (please see attached BLAST alignments): 467977 to 468068, 995623 to 995714, 2146201 to 2146292, 2417617 to 2417708, 2511255 to 2511346 and 2674978 to 2675069.
	The 5S rRNA mapped to the following regions of the CP003583 sequence (please see attached BLAST alignments): 468071 to 468184, 995717 to 995831, 2146084 to 2146198, 2417501 to 2417614, 2511138 to 2511252 and 2674861 to 2674975.
For the sake of brevity, alignments of all sequences will be presented for the 465061-468184 region of CP003583.
SEQ ID NO: 3

    PNG
    media_image3.png
    188
    565
    media_image3.png
    Greyscale

SEQ ID NO: 4

    PNG
    media_image4.png
    144
    558
    media_image4.png
    Greyscale

SEQ ID NO: 111

    PNG
    media_image5.png
    149
    556
    media_image5.png
    Greyscale

SEQ ID NO: 112

    PNG
    media_image6.png
    178
    572
    media_image6.png
    Greyscale

Naimi et al. O18 (Table 1, 23S)

    PNG
    media_image7.png
    184
    583
    media_image7.png
    Greyscale

Naimi et al. O19 (Table 1, 23S)

    PNG
    media_image8.png
    194
    571
    media_image8.png
    Greyscale

Naimi et al. O21 (Table 1, 5S)

    PNG
    media_image9.png
    155
    547
    media_image9.png
    Greyscale

To summarize, an amplicon created by SEQ ID NO 3 and 4 of the instant claims would span bp 467792-468136 (345 bp) of CP003583. An amplicon created from primers O18 and O21 of Naimi et al. would span bp 467728-468125 (398 bp) of CP003583 and overlap with the claimed amplicon between bp 467792-468125 (over 334 bp, or 96.8% of the claimed amplicon). Further, the primer O21 of Naimi et al. overlaps with the instant primer with SEQ ID NO: 4 between bp 468109-468125 (17 bp out of 28 bp).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the primers for amplifying the ITS2 intergenic region and the specificity of the ITS2 for detection of Enterococcus species in the method of Enterococcus detection of the ‘648 patent. The motivation to do so is provided by Naimi et al. (page 9, second paragraph):
“Species identification is a difficult task for enterococci. It is usually determined phenotypically by using characteristics such as mobility, pigment production and carbohydrate
utilisation (FACKLAM and COLLINS, 1989; TEIXEIRA et al., 1995). However, due to phenotypic and biochemical similarities between many enterococcal species, identification by these approaches turned to be uncertain and misidentifcation of E. faecium, E. durans and E. gallinarum strains have been reported (DONABEDIAN et al., 1995; JENSEN, 1996; SINGER et a!., 1996).”
	As evidenced by the BLAST search performed with the GenBank Accession No. X87181 (attached), this sequence is specific for E. faecium. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the ITS intergenic region specific for E. faecium in order to achieve specific detection of the bacterium.
	Further, as evidenced by Buck et al., selection of primers using known sequences is obvious. In In Re Deuel 34 USPQ 2d 1210 (Fed. Cir. 1995), the Court of Appeals for the Federal Circuit determined that the existence of a general method of identifying a specific DNA does not make the specific DNA obvious.  Regarding structural or functional homologs, however, the Court stated,
"Normally, a prima facie case of obviousness is based upon structural similiarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties (see page 9, paragraph 4 of attached ref)."
Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of E. faecium, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.

Buck et al. expressly provides evidence of the equivalence of primers.  Specifically, Buck et al. invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck et al. also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck et al. tested each of the primers selected by the methods of the different labs, Buck et al. found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck et al. expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck et al. provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.

16.        Claims 14-16 and 91 are allowed. Claims 4-6, 28, 33, 58, 72, 106 and 115 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 29, 2021